Exhibit 10.1

THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT

(Roger S. Markfield)

THIS AGREEMENT is by and between American Eagle Outfitters, Inc. (“Company”) and
Roger S. Markfield (“Executive”), is dated as of July 23, 2014, and is effective
as of the “Effective Date” (as defined below). It supersedes and replaces all
prior employment agreements between the Company and Executive.

Executive has served the Company in various roles since 1993 and Executive
desires to continue to provide services to Company as provided in this
Agreement. Company agrees to continue to employ Executive in the position of
Vice-Chairman and Executive Creative Director; and Executive hereby accepts this
offer of continued employment and agrees to serve Company subject to the general
supervision, advice and direction of Company’s Board of Directors (“Board”) and
Chairman of the Board (“Chairman”), and upon the following terms and conditions:

1. TERM. Executive will be employed on a full time basis for the period
commencing on February 2, 2014 (the “Effective Date”) and ending on February 1,
2016, unless sooner terminated as provided herein (the “Active Term”); and this
Agreement shall continue after the Active Term on the terms set forth in Section
3.10.

2. POSITION AND DUTIES. During the Active Term, Executive shall be employed on a
full time basis as Company’s Vice-Chairman and Executive Creative Director, with
such authority and duties as are customary for this position, and shall perform
such other services and duties as the Chairman and Board may from time to time
designate.

2.1. During the Active Term, Executive agrees to devote his full business time,
best efforts, and undivided attention to the business and affairs of Company,
except for any vacations, illness, or disability. During the Active Term,
Executive shall not engage in any other businesses that would interfere with his
duties, provided that nothing contained herein is intended to limit Executive’s
right to make passive investments in the securities of publicly-owned companies
or other businesses which will not interfere or conflict with his duties
hereunder or, with the prior consent of the Board, to sit on the boards of other
businesses.

2.2. Executive agrees that he shall at all times observe and be bound by all
rules, policies, practices, and resolutions heretofore or hereafter adopted in
writing by the Company which are generally applicable and provided to Company’s
officers and employees and which do not otherwise conflict with this Agreement.

2.3. Company shall indemnify Executive in the performance of his duties and
responsibilities and advance expenses in connection therewith to the same extent
as other senior executives and officers. Such rights shall not be subject to
arbitration under Section 6.1.

3. COMPENSATION.

3.1. Base Salary. During the Active Term, Company shall continue to pay
Executive an annual base salary of $1,188,000 as compensation for his services
hereunder, payable in equal installments in accordance with Company’s payroll
practices for executive employees. During the Active Term Company’s Board may
increase, but not decrease, Executive’s base salary at their discretion.



--------------------------------------------------------------------------------

3.2. Cash Bonuses. Annual Incentive Bonus. During the Active Term, Executive
will be eligible to receive an annual incentive bonus targeted at 150% of his
base salary with potential to receive up to 300% of base salary as a ‘maximum’
bonus, under the Company’s Annual Cash Incentive Plan, or any successor plan
(the “Bonus Plan”). The Bonus Plan conditions the payment of this annual
performance bonus based on achievement of pre-determined performance goals set
forth in writing and based on objective measurements all established by the
Board’s Compensation Committee (the “Committee”). The Committee must verify that
the performance goals and other material terms are met prior to payment. It is
the parties’ intention that the Bonus Plan be adopted and administered in a
manner that enables Company to deduct for federal income tax purposes the amount
of any annual incentive bonus. The incentive bonus determined to be due for a
performance period, if any, will be paid within 75 calendar days after the close
of the performance period upon certification by the Committee that the
performance goals have been met, and also, in the case of fiscal year goals,
after completion of an outside audit by Company’s then current outside audit
firm.

3.3. Equity Awards.

3.3.1. Fiscal 2014 Awards. On March 5, 2014, Executive was granted an award of
time-based Restricted Stock Units (“RSUs”) and two Long-Term Performance
Restricted Stock Unit awards (each, an “LTPRSU”) pursuant to and subject to all
terms and conditions set forth in the 2005 Stock Award and Incentive Plan, as it
may be amended from time to time, and award agreements issued thereunder.

3.3.2. Fiscal 2015 Awards. For fiscal 2015, the Executive shall be eligible for
equity award grants in an amount equal to $7.3 million in the same form of
awards (i.e., RSUs, PRSUs with a one-year performance period and PRSUs with a
three-year performance period) with the same relative amounts as the fiscal 2014
awards, with the number of shares subject to each such award based on the
closing price of the Company’s common stock on the grant date, all as determined
by the Committee.

3.4. Vacation. During the Active Term of this Agreement, Executive shall be
entitled to vacation commensurate with other senior executives. The dates of
said vacations shall be mutually agreed upon by Company’s Chairman and
Executive.

3.5. Business Expenses. Company shall pay, advance or reimburse Executive for
all normal and reasonable business-related expenses, including travel expenses,
incurred in the performance of his duties during the Active Term on the same
basis as paid to other senior executives. Company shall furnish Executive with
company credit cards provided to other senior executives for use solely in the
performance of his duties. Company will also pay for legal expenses, for
purposes of assistance with this Agreement, up to $15,000 as a one-time expense.
The amount of expenses eligible for reimbursement during a taxable year of
Executive shall not affect the expenses eligible for reimbursement in any other
taxable year.

 

-2-



--------------------------------------------------------------------------------

3.6. Taxes. The compensation provided to Executive hereunder shall be subject to
any withholdings and deductions required by any applicable tax laws.

3.7. Benefit Plans. Executive is entitled to participate in any deferred
compensation or other employee welfare benefit plans, including the profit
sharing and 401(k) plan; group life, health, hospitalization and disability
insurance plans; discount privileges; and other employee welfare benefits made
available generally to, and under the same terms as, Company’s executives.
During the Active Term, Company will provide Executive with a single luxury
automobile for both business and personal use. Any amount included in
Executive’s W-2 wages relative to such automobile shall not be grossed up for
tax purposes.

3.8. Extension Amount Under Prior Agreement.

3.8.1. Executive has heretofore earned the right to receive from the Company
payment in the sum of $6,000,000 (the “Extension Amount”) payable in four equal
installments on February 1, 2014 and each anniversary thereof through
February 1, 2017 (each installment, an “Extension Installment”). The parties
acknowledge that the February 2014 Extension Installment has been paid by
Company and received by Executive. Company agrees that Executive’s right to
receive the unpaid portion of the Extension Amount is fully vested and is not
subject to forfeiture in the event of Executive’s termination for cause, a
“change in control” or for any other reason. The parties agree that all or a
portion of the February 2015 Extension Installment (the “ 2015 Extension
Installment”) may be subject to deferral as set forth in Section 3.9.

3.8.2. Notwithstanding the foregoing, if there is at any time a “change in
control” as that term is defined in the Company 2014 Stock Award and Incentive
Plan (the “2014 Stock Plan”) which also qualifies as a payment event under
Treasury Reg. Section 1.409A-3(a)(5), the Company shall thereupon pay Executive
any unpaid Extension Installment, in full, within 10 days of the change in
control.

3.9. Deferral Under Section 409A of the Internal Revenue Code.

3.9.1. The Executive agrees that if he is employed hereunder on January 1, 2015,
the Company may delay all or a portion of the 2015 Extension Installment in
accordance with Treasury Reg. Section 1.409A-2(b)(7) to the extent that the
Company reasonably anticipates that payment thereof on February 1, 2015 would
result in a loss of a deduction to the Company under Section 162(m) of the
Internal Revenue Code of 1986, as amended (the “Code”). To the extent payment of
the 2015 Extension Installment is delayed, such Installment shall be credited to
a deferred compensation bookkeeping account established by the Company on its
books for the benefit of the Executive (a “Deferred Compensation Account”) as of
February 1, 2015. Interest shall be credited to the balance in the Deferred
Compensation Account at a rate of 4% (compounded annually) for the 2015
Extension Installment from February 1, 2015.

3.9.2. Executive agrees to defer a portion of the Base Salary otherwise payable
in 2015 in an amount equal to $188,000 in accordance with the terms of the
Company’s Deferred Compensation Plan and any such deferred amount shall be
payable in accordance with the terms of such plan.

3.9.3. Not later than each December 15 during the Active Term, the Company shall
advise the Executive if any further deferral of compensation due to be paid
hereunder in the current or following year shall be necessary pursuant to
Treasury Reg. Section

 

-3-



--------------------------------------------------------------------------------

1.409A-2(b)(7)(i) so that no payments to the Executive hereunder are reasonably
anticipated by the Company to result in a loss of a deduction to the Company
under Section 162(m) of the Code if paid in accordance hereunder. Executive
agrees to take any action which may be required in order to implement such
further deferrals in a timely manner as determined by the Company.

3.9.4 Subject to Section 7.11, the balance in the Deferred Compensation Account
shall be paid upon Executive’s termination of employment in accordance with the
applicable subsection of Article 5.

3.10. Consulting Agreement.

3.10.1. Upon termination of the Active Term for any reason as described in
Article 5 other than by the Company for cause or due to death of the Executive,
the Executive shall provide consulting services from the date immediately
following termination of the Active Term for the remainder of the Executive’s
life unless such obligation is terminated sooner by (i) the Executive by giving
not less than 90 days written notice to the Company or (ii) the Company for
cause in accordance with Section 5.5 (the term of such consulting obligation,
the “Consulting Period”). The Company agrees to pay Executive the sum of
$500,000 per annum during the Consulting Period payable in monthly installments
(the “Consulting Fee”); provided, however, that the Consulting Fee shall be
reduced based on the proportionate number of months served during the 24-month
Active Term, if and only if, the Executive resigns his employment during the
period from February 1, 2015 prior to January 31, 2016. For example purposes
only, if Executive were to resign effective August 1, 2015, he would have been
employed for three-fourths of the Active Term, and his Consulting Fee would be
three-fourths of $500,000, thus $375,000 per annum.

3.10.2. During the Consulting Period, the Executive shall (i) provide general
consulting services to the Company, including assistance in the transition to a
new chief merchandising officer, completion of any pending projects, handoff of
third party relationships, strategic planning, and provision of such other
advice, expertise or knowledge with respect to his duties as executive creative
director of the Company as may be reasonably requested by the Board or the
Chairman from time to time (including, without limitation, attending in-person
meetings with the new chief merchandising officer or such other persons as the
Chairman may designate), (ii) provide assistance to the Company and its advisors
in connection with any audit, investigation or administrative, regulatory or
judicial proceeding involving matters within the scope of his duties and
responsibilities to the Company during his employment with the Company, or as to
which he otherwise has knowledge (including being available to the Company upon
reasonable notice for interviews and factual investigations, and appearing at
the Company’s reasonable request to give testimony without requiring service of
a subpoena or other legal process), and (iii) make himself reasonably available
to consult on specific projects for the Company, as may be reasonably requested
from time to time by the Board or the Chairman (collectively, the “Consulting
Services”). Such Consulting Services shall be performed at such times and places
as are mutually agreed upon by the Executive and the Company. Notwithstanding
the above, the time spent providing the above services by the Executive during
the Consulting Period shall not exceed 20 percent of the average level of
services performed by the Executive for the Company during the 36 consecutive
monthly period ending on the last day of the Active Term.

3.10.3. The Company shall reimburse the Executive for (i) reasonable
out-of-pocket expenses (including meals and first-class travel and lodging )
incurred by the

 

-4-



--------------------------------------------------------------------------------

Executive in connection with the Consulting Services, and (ii) without limiting
the preceding clause (i), the Company shall provide to Executive, or reimburse
the Executive for the cost of, a personal assistant for not more than 10 hours
per week during the Consulting Period, in each case subject to reasonable
documentation and compliance with the Company’s standard expense reimbursement
policy.

3.10.4. The Executive acknowledges and agrees that, during the Consulting
Period, the Executive’s status at all times shall be that of an independent
contractor and not an employee, and that the Executive may not, at any time, act
as a representative for or on behalf of the Company for any purpose or
transaction, and may not bind or otherwise obligate the Company in any manner
whatsoever without obtaining the prior written approval of the Company therefor.
The Company and the Executive hereby acknowledge and agree that all Consulting
Fees shall represent fees for services as an independent contractor, and shall
therefore be paid without any deductions or withholdings taken therefrom for
taxes or for any other purpose and shall not be subject to deferral under
Section 3.9 above. The Executive further acknowledges that the Company makes no
warranties as to any tax consequences regarding payment of such fees, and
specifically agrees that the determination of any tax liability or other
consequences of any payment made hereunder is the Executive’s sole and complete
responsibility and that the Executive will pay all taxes, if any, assessed on
such payments under the applicable laws of any Federal, state, local or other
jurisdiction and, to the extent not so paid, will indemnify the Company for any
taxes so assessed against the Company. Except as set forth in Section 5.7, the
Executive also agrees that during the Consulting Period, the Executive shall not
be eligible to participate in any of the employee benefit plans or arrangements
of the Company.

4. EXECUTIVE’S OBLIGATIONS.

4.1. Confidential Information. Executive agrees that during and after his
employment, any “confidential information” as defined below shall be held in
confidence and treated as proprietary to Company. Executive agrees not to use or
disclose any confidential information except to promote and advance the business
interests of Company. Executive agrees that upon his separation from employment,
for any reason whatsoever, he shall not take or copy, and shall immediately
return to Company, any documents that constitute or contain confidential
information. “Confidential information” includes, but is not limited to, any
confidential data, figures, projections, estimates, pricing data, customer
lists, buying manuals or procedures, distribution manuals or procedures, other
policy and procedure manuals or handbooks, supplier information, tax records,
personnel histories and records, company phone directories, lists of associates,
organizational charts, information regarding sales, information regarding
properties, product designs, design processes, manufacturing processes,
information regarding manufacturers and suppliers and any other confidential
information regarding the business, operations, properties or personnel of
Company which are disclosed to or learned by Executive as a result of his
employment, but shall not include his personal personnel records. Confidential
information shall not include any information that (i) Executive had in his
possession prior to his first performing services for Company; (ii) becomes a
matter of public knowledge thereafter through sources independent of Executive;
(iii) is disclosed by Company without restriction on its use; or (iv) is
required to be disclosed by law or governmental order or regulation.

 

-5-



--------------------------------------------------------------------------------

4.2. Non-Solicitation.

4.2.1. Employees. Executive agrees that during his employment, and during the
Consulting Period, and for two years following the end of the Consulting Period
in accordance with Section 3.10.1, he shall not, directly or indirectly, solicit
Company’s employees to leave their employment; he shall not employ or seek to
employ them; and, he shall not cause or induce any of Company’s competitors to
solicit or employ Company’s employees.

4.2.2. Third Parties. Executive agrees that during his employment, and during
the Consulting Period, and for two years following the end of the Consulting
Period in accordance with Section 3.10.1, he shall not, either directly or
indirectly, recruit, solicit or otherwise induce or influence any customer,
supplier, sales representative, lender, lessor or any other person having a
business relationship with Company to discontinue or reduce the extent of such
relationship except in the course of his duties pursuant to this Agreement and
with the good faith objective of advancing Company’s business interests.

4.3. Noncompetition. Executive agrees that during his employment, and during the
Consulting Period, and for two years following the end of the Consulting Period
in accordance with Section 3.10.1, he shall not, either directly or indirectly,
accept employment with, act as a consultant to, or otherwise perform the same
services (which shall be determined regardless of job title) for any business
that directly competes with Company’s business, which is understood to be the
design, manufacture and retail sale (including Internet sales) of mens or womens
specialty clothing, accessories, shoes, and related items regardless of whether
such items are now included in Company’s merchandise mix.

4.4. Cooperation.

4.4.1. With Company. Executive agrees to cooperate with Company during the
course of all third-party proceedings arising out of Company’s business about
which Executive has knowledge or information. Such proceedings may include, but
are not limited to, internal investigations, administrative investigations or
proceedings, and lawsuits (including pre-trial discovery). For purposes of this
section, cooperation includes, but is not limited to, Executive’s making himself
available for interviews, meetings, depositions, hearings, and/or trials without
the need for subpoena or assurances by Company, providing any and all documents
in his possession that relate to the proceeding, and providing assistance in
locating any and all relevant notes and/or documents.

4.4.2. With Third Parties. Executive agrees to communicate with, or give
statements to, third parties relating to any matter about which Executive has
knowledge or information as a result of his employment only to the extent that
it is Executive’s good faith belief that such communication or statement is in
Company’s business interests; provided, however, the forgoing shall not restrict
or prevent Executive from providing information to governmental or regulatory
authorities as required by law.

4.4.3. With Media. Executive agrees to communicate with, or give statements to,
any member of the media (print, television or radio) relating to any matter
about which Executive has knowledge or information as a result of his employment
only to the extent that it is Executive’s good faith belief that such
communication or statement is in Company’s business interests and, to the extent
practical, as approved in advance by the Chairman.

 

-6-



--------------------------------------------------------------------------------

4.5. Remedies. Executive agrees that any disputes under Section 4 shall not be
subject to arbitration. If Executive breaches this section, the damage will be
substantial, although difficult to quantify, and money damages may not afford
Company an adequate remedy; therefore, if Employee breaches or threatens to
breach this section, Company shall be entitled, in addition to other rights and
remedies, to specific performance, injunctive relief and other equitable relief
to prevent or restrain such conduct.

5. TERMINATION AND RELATED BENEFITS.

5.1. Death. This Agreement shall terminate automatically upon Executive’s death.
Upon such termination, Company shall pay Executive’s estate as follows: (a) base
salary earned but unpaid as of termination, payable within 30 days; (b) any
annual cash incentive bonus for the year in which the termination occurred,
prorated based on the number of days of Executive’s full time employment during
the fiscal year to the extent the performance goals applicable to such bonus are
met for such year, even though Executive was not employed for the entire fiscal
year, payable in accordance with Company policy for such incentive bonus;
(c) any unvested, non-performance based restricted stock unit awards, which
shall vest in accordance with their terms, and any vested restricted stock unit
awards, all of which shall become payable within 30 days; (d) any unvested,
non-performance based stock options, which shall automatically vest and be
exercisable until the earlier of (i) the expiration date set forth in the stock
option award agreement or (ii) one year after the Executive’s death; and
(e) unvested, performance-based, restricted stock unit awards and stock options
shall continue to vest and be earned and exercisable in accordance with the plan
under which they were granted. All vested stock options at the time of
termination shall be exercisable until the earlier of (i) the expiration date
set forth in the stock option award agreement or (ii) one year after the
Executive’s death. Within 60 days, the Company shall also pay the Executive’s
estate the balance in the Deferred Compensation Account and any Extension
Installments not paid or deferred under Section 3.8 or 3.9.

5.2. Permanent Disability. The Active Term shall terminate upon Executive’s
permanent disability after written notice by Company to Executive, at which time
the Consulting Period shall commence. For the purposes of this Agreement,
“permanent disability” shall mean that Executive fails to perform his duties on
a full-time basis for a period of more than 90 calendar days during any 12-month
period, due to a physical or mental disability or infirmity. Upon termination
due to permanent disability, the Company shall pay Executive as follows:
(a) base salary earned but unpaid as of termination, payable within 30 days;
(b) any annual cash incentive bonus for the year in which the termination
occurred, prorated based on the number of days of Executive’s full time
employment during the fiscal year to the extent the performance goals applicable
to such bonus are met for such year, even though Executive was not employed for
the entire fiscal year, payable in accordance with Company policy for such
incentive bonus; (c) any unvested, non-performance based restricted stock unit
awards, which shall vest in accordance with their terms, and any vested
restricted stock unit awards, all of which shall become payable within 30 days;
(d) any unvested, non-performance based stock options, which shall automatically
vest and be exercisable until the earlier of (i) the expiration date set forth
in the stock option award

 

-7-



--------------------------------------------------------------------------------

agreement or (ii) one year after the Executive’s termination due to permanent
disability; (e) unvested, performance-based, restricted stock unit awards and
stock options shall continue to vest and be earned and exercisable in accordance
with the plan under which they were granted; (f) subject to Section 7.11, the
balance in the Deferred Compensation Account payable within 60 days: and (g) any
Extension Installments not yet paid or deferred under Section 3.8 or 3.9 as
scheduled to be paid under Section 3.8. All vested stock options at the time of
termination shall be exercisable until the earlier of (i) the expiration date
set forth in the stock option award agreement or (ii) one year after the
Executive’s termination due to permanent disability.

5.3. Completion of Active Term. Upon completion of the Active Term by Executive
through February 1, 2016, the Consulting Period shall commence, and Company
shall pay Executive as follows: (a) base salary earned but unpaid as of
completion, payable within 30 days; (b) any annual cash incentive bonus for the
2015 fiscal year, to the extent the performance goals applicable to such bonus
are met for such year, payable in accordance with Company policy for such
incentive bonus; (c) any unvested restricted stock unit awards and any unvested
stock options shall continue to vest and be earned and exercisable in accordance
with the plan under which they were granted; (d) any vested restricted stock
unit awards and any vested stock options shall be awarded and exercisable in
accordance with the plan under which they were granted; (e) subject to
Section 7.11, the balance in the Deferred Compensation Account payable within 60
days; and (f) any Extension Installments not yet paid or deferred under
Section 3.8 or Section 3.9 as scheduled to be paid under Section 3.8.

5.4. Termination By Company Without Cause. Company shall have the right to
terminate the Active Term, for any reason upon 30 days’ written notice to
Executive. Company may, in its sole discretion, require Executive to cease
active employment immediately. Upon termination by Company without cause, the
Consulting Period shall commence, and Company shall pay Executive: (a) base
salary earned but unpaid as of termination, payable within 30 days; (b) any
annual cash incentive bonus for the applicable fiscal year in which the
termination occurred, to the extent the performance goals applicable to such
bonus are met without proration for the 2014 fiscal year, even though Executive
was not employed for the entire fiscal year, or a prorated portion of such bonus
for the 2015 fiscal year based on the number of days of Executive’s full time
employment during the 2015 fiscal year, payable in accordance with Company
policy for such incentive bonus; (c) any unvested, non-performance based
restricted stock unit awards, which shall vest in accordance with their terms,
and any vested restricted stock unit awards, all of which shall become payable
within 30 days; (d) any unvested, non-performance based stock options, which
shall automatically vest and be exercisable until the earlier of (i) the
expiration date set forth in the stock option award agreement or (ii) one year
after the Executive’s termination; (e) unvested, performance-based, restricted
stock unit awards and stock options shall continue to vest and be earned and
exercisable in accordance with the plan under which they were granted;
(f) subject to Section 7.11, the balance in the Deferred Compensation Account
payable within 60 days; and (g) any Extension Installments not yet paid or
deferred under Section 3.8 or 3.9 as scheduled to be paid under Section 3.8. All
vested stock options at the time of termination shall be exercisable until the
earlier of (i) the expiration date set forth in the stock option award agreement
or (ii) one year after the Executive’s termination.

 

-8-



--------------------------------------------------------------------------------

5.5. Termination by Company For Cause. Company may terminate this Agreement at
any time if it has “cause” to do so; provided, however, that during the
Consulting Period, Company may not terminate this Agreement pursuant to
subsection (ii) below if Executive is disabled as described in Section 5.2
above. For purposes of this section, the term “cause” means the following:

(i) willful violation of laws and regulations governing Company;

(ii) willful failure to substantially comply with any material terms of this
Agreement, provided Company shall make a written demand for substantial
compliance setting forth the specific reason(s) for same and Executive shall
have 60 days to cure, if possible;

(iii) willful breach of fiduciary duties;

(iv) willful damage, willful misrepresentation, willful dishonesty, or other
willful conduct which Company determines has had or is likely to have a material
adverse effect upon Company’s operations, assets, reputation or financial
conditions; or

(v) willful breach of any stated material employment policy of Company.

Failure to meet performance targets and measures shall not constitute “cause” as
that term is used herein. Executive may have an opportunity to be heard by the
Board prior to a termination for cause. For purposes of this section,
Executive’s acts or omissions shall be considered “willful” if done without a
good faith, reasonable belief that such act or omission was in Company’s best
interest. Upon termination of this Agreement by Company for cause, Company shall
pay Executive: (a) base salary earned but unpaid as of termination, payable
within 30 days; (b) subject to Section 7.11, the balance in the Deferred
Compensation Account payable within 60 days; and (c) any Extension Installment
not yet paid or deferred under Section 3.8 or 3.9 as scheduled to be paid under
Section 3.8. All other rights or benefits that have vested, including any
declared but unpaid annual incentive cash bonus shall be forfeited in their
entirety as will all unvested equity awards.

5.6. Termination by the Executive. Executive may terminate the Active Term on or
after February 1, 2015 by giving not less than 60 days prior written notice to
the Company with such notice to be given no earlier than December 1, 2014. Upon
such termination, the Consulting Period shall commence, and Company shall pay to
Executive: (a) base salary earned but unpaid as of termination, payable within
30 days; (b) any unpaid annual cash incentive bonus for the 2014 fiscal year if
the termination occurs in the 2015 fiscal year, to the extent the performance
goals applicable to such bonus are met for the 2014 fiscal year, payable in
accordance with Company policy for such incentive bonus; (c) any unvested
restricted stock unit awards and any unvested stock options shall continue to
vest and be earned and exercisable in accordance with the plan under which they
were granted; (d) any vested restricted stock unit awards and any vested stock
options shall be awarded and exercisable in accordance with the plan under which
they were granted; (e) subject to Section 7.11, the balance in the Deferred
Compensation Account payable within 60 days; and (f) each Extension Installment
not yet paid or deferred under Section 3.8 or 3.9 as scheduled to be paid
thereunder.

 

-9-



--------------------------------------------------------------------------------

5.7. Retirement Health Insurance. Upon termination of Executive’s employment
with Company for any reason, Company shall make available to Executive for
Executive and his eligible dependents for his lifetime retirement health
insurance made available generally to, and under the same terms as the Company’s
other former executives which the Company reserves the right to uniformly
discontinue with respect to all former executives. Executive will pay all
associated premiums for coverage.

5.8. Treatment of Outstanding Equity Awards. Notwithstanding anything contained
in Sections 5.1 through 5.6 hereof to the contrary, the treatment of any
outstanding equity awards granted to the Executive prior to the date of
execution of this Agreement in connection with a termination of employment for
any reason shall be governed by the terms and conditions of the applicable
equity plan and the grant agreements reflecting such awards, to the extent such
treatment is inconsistent with Sections 5.1 through 5.6 hereof.

6. DISPUTE RESOLUTION.

6.1. Arbitration. Except as provided in Section 2.3 and in Section 4.5, the
parties agree that arbitration shall be the sole and exclusive remedy to redress
any dispute, claim or controversy involving the interpretation of this Agreement
or the terms, conditions or termination of this Agreement or the terms,
conditions or termination of Executive’s employment with Company. The parties
intend that any arbitration award shall be final and binding and that a judgment
on the award may be entered in any court of competent jurisdiction and
enforcement may be had according to its terms. This Section shall survive the
termination or expiration of this Agreement.

6.1.1. Arbitration shall be held in Pittsburgh, PA, and shall be conducted by a
retired federal judge or other qualified arbitrator mutually agreed upon by the
parties in accordance with the Voluntary Arbitration Rules of the American
Arbitration Association then in effect. The parties shall have the right to
conduct discovery pursuant the Federal Rules of Civil Procedure; provided,
however, that the Arbitrator shall have the authority to establish an expedited
discovery schedule and cutoff and to resolve any discovery disputes. The
Arbitrator shall not have jurisdiction or authority to change any provision of
this Agreement by alterations of, additions to or subtractions from the terms
hereof. The Arbitrator’s sole authority in this regard shall be to interpret or
apply any provision(s) of this Agreement. The Arbitrator shall be limited to
awarding compensatory damages, including unpaid wages or benefits, but shall
have no authority to award punitive, exemplary or similar-type damages.

6.1.2. Any claim or controversy not sought to be submitted to arbitration, in
writing, within 180 days of when it arose shall be deemed waived and the moving
party shall have no further right to seek arbitration or recovery with respect
to such claim or controversy.

6.1.3. The arbitrator shall be entitled to award expenses, including the costs
of the proceeding, and reasonable counsel fees.

6.1.4. The parties hereby acknowledge that since arbitration is the exclusive
remedy (other than as provided in Section 2.3 and Section 4.5), neither party
has the

 

-10-



--------------------------------------------------------------------------------

right to resort to any federal, state or local court or administrative agency
concerning breaches of this Agreement, except as otherwise provided in
Section 2.3 or Section 4.5, and that the decision of the arbitrator shall be a
complete defense to any suit, action or proceeding instituted in any federal,
state or local court before any administrative agency with respect to any
arbitrable claim or controversy.

6.2. Consent to Jurisdiction. To the extent that any court action is permitted
consistent with or to enforce Sections 2.3 or 4.5 of this Agreement, the parties
hereby consent to the jurisdiction of the appropriate state or federal court
located in Pittsburgh, Pennsylvania. Accordingly, with respect to any such court
action, the parties hereto (a) submit to the personal jurisdiction of such
courts; (b) consent to service of process at the address determined pursuant to
the provisions of Section 7.8 hereof; and (c) waive any other requirement
(whether imposed by statute, rule of court, or otherwise) with respect to
personal jurisdiction or service of process.

7. GENERAL PROVISIONS.

7.1. The parties agree that the covenants and promises set forth in Sections 4,
5 and 6 shall survive the termination of this Agreement and continue in full
force and effect.

7.2. Except as otherwise provided in Section 6.1.2 above, failure to insist upon
strict compliance with any term hereof shall not be considered a waiver of any
such term.

7.3. This Agreement along with any other document or policy or practice
referenced herein (which are collectively referred to as “Agreement” herein),
contain the entire agreement of the parties regarding Executive’s employment and
supersede any prior written or oral agreements or understandings relating to the
same, including without limitation any version of this Agreement dated prior to
the date hereof. No modification or amendment of this Agreement shall be valid
unless in writing and signed by or on behalf of both parties.

7.4. If Executive’s full-time employment terminates, for any reason whatsoever,
he shall immediately tender to the Board his written resignation from the Board,
which resignation the Board may or may not accept.

7.5. Once signed by both parties, this Agreement shall be binding upon and shall
inure to the benefit of the heirs, successors, and assigns of the parties.

7.6. This Agreement is intended to be performed in accordance with, and only to
the extent permitted by, all applicable laws, ordinances, rules and regulations.
If any provisions of this Agreement, or the application thereof to any person or
circumstance, shall, for any reason and to any extent, be held invalid or
unenforceable, such invalidity and unenforceability shall not affect the
remaining provisions hereof and the application of such provisions to other
persons or circumstances, all of which shall be enforced to the greatest extent
permitted by law.

7.7. The validity, construction, and interpretation of this Agreement and the
rights and duties of the parties hereto shall be governed by the laws of the
State of Pennsylvania, without reference to the Pennsylvania choice of law
rules.

 

-11-



--------------------------------------------------------------------------------

7.8. Any written notice required or permitted hereunder shall be mailed,
certified mail (return receipt requested) or hand-delivered, addressed to
Company’s Chairman at Company’s then principal office, or to Executive at the
most recent home address on his paycheck. Notices are effective upon receipt.

7.9. The rights of Executive under this Agreement shall be solely those of an
unsecured general creditor of Company.

7.10. The headings in this Agreement are inserted for convenience of reference
only and shall not be a part of or control or affect the meaning of any
provision hereof.

7.11. Notwithstanding anything in this Agreement to the contrary, if, when
Executive’s employment with Company terminates, Company believes that any
payments under this Agreement otherwise would result in additional tax or
interest to Executive under Section 409A of the Code and the guidance
promulgated thereunder (“Code Section 409A”), Company may suspend such payments
due within the first six months after the termination date if Company reasonably
believes that such suspension will cause such addition tax or interest to not
apply. If Company suspends any payments, it will aggregate and pay these amounts
to Executive on the earliest of (a) the date that is six months and one day
after the termination date, (b) the date of the Executive’s death, or (c) any
earlier date that does not result in such additional tax or interest under Code
Section 409A. To the extent that any provisions of this Agreement do not comply
with Code Section 409A which would cause Executive to incur any additional tax
or interest under Code Section 409A, such terms of the Agreement shall be deemed
to be modified, to the extent reasonably possible to do so, and applied in a
manner to be consistent with Code Section 409A. In addition, any compensation
deferred under the Company’s Deferred Compensation Plan, this Agreement or any
other plan, policy or arrangement of Company shall be paid to Executive in
accordance with the terms and conditions of the applicable arrangement following
the date of his termination of employment for any reason in accordance with
Executive’s payment elections on file.

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
consisting of 13 pages.

 

ROGER S. MARKFIELD

/s/ Roger S. Markfield

AMERICAN EAGLE OUTFITTERS, INC. By:  

/s/ Mary M. Boland

  Name: Mary M. Boland  

Title: Executive Vice President, Chief Financial

          and Administrative Officer

 

-13-